 


117 HR 2003 IH: Secure the Southern Border Act
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 2003 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2021 
Mrs. Boebert (for herself, Mr. Gohmert, Mr. Babin, Mr. Brooks, Mrs. Lesko, Mr. Rosendale, Mr. Moore of Alabama, Mr. Duncan, Mr. Biggs, Mr. Gaetz, and Mr. Perry) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Homeland Security, Armed Services, Oversight and Reform, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To enact into law certain executive orders related to immigration and border security, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Secure the Southern Border Act. 2.Ending catch and releaseThe provisions of the Presidential Memorandum, entitled Ending Catch and Release at the Border of the United States and Directing Other Enhancements to Immigration Enforcement (83 Fed. Reg. 16179, April 13, 2018) are enacted into law. 
3.Building the wall and other border security improvementsThe provisions of Executive Order 13767, entitled Border Security and Immigration Enforcement Improvements (82 Fed. Reg. 8793, January 30, 2017) are enacted into law. 4.Ending sanctuary cities and enforcing immigration laws in the interiorThe provisions of Executive Order 13768, entitled Enhancing Public Safety in the Interior of the United States (82 Fed. Reg. 8799, January 30, 2017) are enacted into law. 
5.Remain in mexico policyThe provisions of the policy guidance entitled Policy Guidance for Implementation of the Migrant Protection Protocols (84 Fed. Reg. 6811, February 28, 2019) are enacted into law. 6.Suspension and limitation on entryThe provisions of Proclamation 9880, entitled Addressing Mass Migration Through the Southern Border of the United States (84 Fed. Reg. 21229, May 13, 2019) are enacted into law. 
7.Additonal measures to enhance border securityThe provisions of the Presidential Memorandum, entitled Additional Measures to Enhance Border Security and Restore Integrity to Our Immigration System (April 29, 2019) are enacted into law. 8.Securing the southern borderThe provisions of the Presidential Memorandum, entitled Securing the Southern Border of the United States (April 4, 2018) are enacted into law. 
9.Expedited removalThe provisions of the Notice, entitled Designating Aliens for Expedited Removal (84 Fed. Reg. 35409, July 23, 2019) are enacted into law.  10.PublicationIn publishing this Act in slip form and in the United States Statutes at Large pursuant to section 112 of title 1, United States Code, the Archivist of the United States shall include after the date of approval at the end an appendix setting forth the text of the Executive Orders, Memorandums, Policy Guidance and Notices referred to in this Act (as in effect on January 19, 2021). 
 
